   Case 1:19-cv-01375-MEH Document 33-7 Filed 09/18/20 USDC Colorado Page 1 of 1


1 Comment


       [LJ   Like                 CJ Comment                              ~ Share
                                                                                             /'
                                                                                             I
                                                                                         V
         Rhonda Patterson-Eachus shared a link.
       1 4 hrs • •i




                                                                                             I
                                                                                             \..




 Petition: Keep the mascot as the Rebels.
 Trying to keep the school mascot as the Rebels. (181 signa ...
 thepetitionsite.com


   3


       [LJ   Like                  CJ Comment                             ~ Share

                    Exhibit G - Defendant's Motion for Summary Judgment
                                                                            UAL 000341
